Citation Nr: 0716170	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  90-43 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
jaw, to include temporomandibular joint syndrome (TMJ).

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine for the period prior to October 22, 2002.

3.  Entitlement to a disability evaluation in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine for the period from October 22, 2002, forward.

4.  Entitlement to an extension of a temporary total 
evaluation (38 C.F.R. § 4.30) beyond November 1, 1996, for 
convalescence from surgical treatment for service-connected 
low back disability.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
March 1982, and from September 1988 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1989 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that assigned a 10 percent disability evaluation 
for degenerative disc disease of the lumbosacral spine, after 
granting service connection for the same.  By a rating action 
dated in July 1990, the 10 percent rating assigned for the 
veteran's low back disability was increased to 20 percent, 
effective from October 1988 (date of claim).  Temporary total 
schedular ratings (38 C.F.R. § 4.30) were awarded from August 
17, 1992, to September 30, 1992, and from September 3, 1996, 
to October 31, 1996.  In August 1999, the rating was 
increased to 40 percent, effective from October 1988.  In 
June 2004, the rating assigned to the veteran's low back 
disability was increased to 60 percent, effective from 
October 22, 2002.  The veteran has continuously appealed the 
rating assigned to her back disability.  

This appeal further stems from a November 1989 rating 
decision that denied service connection for a disability of 
the jaw.  The veteran also appealed an April 1997 rating 
decision that assigned her 38 C.F.R. § 4.30 benefits from 
September 3, 1996, to October 31, 1996.  She argues that an 
extension beyond November 1, 1996, was warranted.

The Board most recently remanded the matter to the RO in 
August 2005 for the purpose of obtaining additional evidence 
and to cure due process defects.  The matter was subsequently 
returned to the Board for final appellate consideration.

FINDINGS OF FACT

1.  A chronic disability of the jaw, to include TMJ, did not 
manifest in service; and, the preponderance of the evidence 
is against the finding that the veteran has a disability of 
the jaw that is related to active service.

2.  For the period prior October 22, 2002, there is no 
evidence that the veteran's low back disability has resulted 
in unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

3.  For the period from October 22, 2002, forward, there is 
no evidence that the veteran's low back disability has 
resulted in unfavorable ankylosis of the entire spine; and, 
the evidence does not present an exceptional or unusual 
disability picture.

4.  The veteran did not experience beyond November 1, 1996, 
severe postoperative residuals such as incomplete healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by a 
cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  A disability of the jaw, to include TMJ, was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. § 3.303 (2006).


2.  The criteria for assigning a disability rating in excess 
of 40 for degenerative disc disease of the lumbosacral spine 
for the period prior to October 22, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Codes 5237, 5242, 5243 (2006).

3.  The criteria for assigning a disability rating in excess 
of 60 percent for degenerative disc disease of the 
lumbosacral spine for the period from October 22, 2002, 
forward, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5242, 5243 (2006).

4.  The criteria for entitlement to extension of a temporary 
total disability rating beyond November 1, 1996, for 
convalescence from surgical treatment for service-connected 
low back disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decisions in July 1989, 
November 1989, and April 1997.  The RO's March 2004 and 
September 2005 notice letters informed the veteran that she 
could provide evidence to support her claims or location of 
such evidence and requested that she provide any evidence in 
her possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send records pertinent to her 
claims, or to provide a properly executed release so that VA 
could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for a disability of 
the jaw and no disability rating or effective date will be 
assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to the veteran's claims for an increased rating 
for her back disability and an extension of 38 C.F.R. § 4.30 
benefits, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claims.  While the veteran was never provided a notice letter 
specifically outlining the criteria for establishing 
effective dates, the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Id.  Further, as the veteran was 
granted service connection for the claimed disability and 
assigned a disability evaluation and initial effective date, 
the Secretary had no obligation to provide further notice 
under the statute.  Dingess/Hartman v. Nicholson.  Moreover, 
the veteran was provided notice of the regulations for 
evaluating her low back disability and the criteria for 
assigning 38 C.F.R. § 4.30 benefits in the original statement 
of the case and multiple supplemental statements of the case 
and she has not otherwise argued failure of notice.  As such, 
any defect with respect to the content of the notice 
requirement was non-prejudicial.   Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  VA and non-VA 
treatment records are also on file including, but not limited 
to, the J.I. Rho, M.D., Riverdale MRI Center, F.F. Hafezi, 
M.D., C.A. Fernando, M.D, Monorovia Community Hospital, Los 
Angeles VA Medical Center (VAMC), and Loma Linda VAMC.  The 
veteran has not identified any other post-service medical 
care providers.  A decision from the Social Security 
Administration (SSA) has been obtained along with the records 
and reports the SSA considered in making it decision.  The 
veteran has been afforded numerous VA examinations in order 
to assess her condition.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service medical records show that the veteran was seen in 
August 1981 for complaints of pain on the right side of her 
face.  Specifically, the masseter muscle was painful on 
palpation.  There was muscle spasm.  The recommendation was 
application of moist heat.  There are no other records 
pertaining to complaints, treatment, or diagnosis of a 
disability of the jaw, to include TMJ.  Indeed, subsequent 
in-service examination reports indicate that the veteran's 
mouth was normal.  An August 1988 VA examination was 
similarly absent any findings pertaining to a disability of 
the jaw.

The first post-service medical evidence relating to a 
disability of the jaw is first documented in a July 1989 
report from Dr. Hafezi.  At that time, Dr. Hafezi noted that 
the veteran provided a history of injuring her jaw in-
service.  A diagnosis of TMJ, or any other disability of the 
jaw, was not rendered.  In December 1989, the veteran was 
seen at the Loma Linda VAMC for complaints of a lump that had 
developed on the right side of her neck over the previous 
three months.  There was swelling of the right submandibular 
area.  The initial impression was TMJ syndrome.  A 
contemporaneous treatment note, however, described the 
veteran as only having an enlarged right tonsil.  A September 
1990 report from the University of Southern California School 
of Dentistry, which is mostly illegible, appears to have 
diagnosed the veteran as having acute jaw pain.  Subsequent 
records received from Dr. Fernando, J.D. Ries, D.O., and M.J. 
Einbund, M.D., describe the veteran as having neck pain 
and/or cervical/thoracic strain rather than a disability of 
the jaw.

In sum, there is no in service evidence of a chronic 
disability of the jaw in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's jaw 
disorder and her active service, to include any in-service 
accident or injury.  The medical evidence of record 
preponderates against this aspect of the veteran's claim.

In this regard, the Board's attention is drawn to the 
numerous VA examinations that almost uniformly rule-out a 
diagnosis of TMJ, and that do not relate the veteran's jaw 
disorder to her active service.  The report of a January 1994 
VA dental examination report indicated that the veteran 
complained at that time of constant jaw pain that was 
relieved by "cracking" her jaw.  She said it also hurt to 
eat.  During the physical examination the examiner noted that 
the veteran's pain was "not" in the TMJ but rather the 
muscle.  The examiner indicated that there was no disability 
to diagnose.  Similarly, when she was examined by VA in July 
1997, the veteran was diagnosed as having right-sided jaw 
pain of an unknown origin.  The examiner again noted that the 
area where the veteran complained of pain was not the TMJ.  A 
January 2000 VA general medical examination diagnosed the 
veteran as having TMJ.  However, the diagnosis does not 
appear to have been based on a physical examination but 
rather a review of the record and consideration of statements 
made by the veteran.  A July 2002 VA dental examination 
described the veteran as having a muscular type pain of the 
jaw.  The examiner stated that X-rays did not reveal any 
abnormalities of the TMJ.  

Finally, following a VA dental examination conducted in 
November 2005, it was determined that the veteran did not 
have a TMJ disorder.  She instead has a myofascial pain 
syndrome.  The examiner stated there was no direct evidence 
of any disorder or damage to the TMJ.  Rather, he said there 
was evidence of muscle strain and pain relating to 
functioning of the muscle.  The examiner said that pain in 
the muscles of mastication was generally the result of 
alteration in the bite, improper alignment of the teeth, or 
bruxing and grinding habits.  In this regard, the examiner 
concluded that it was "unlikely" that the myofascial pain 
syndrome experienced by the veteran had any relationship with 
her military service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the finding that any 
current disability of the jaw experienced by the veteran had 
its onset in service or is etiologically related to any 
incident or injury during her active service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a disability of the jaw, to include 
TMJ and that, therefore, the provisions of § 5107(b) are not 
applicable.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for 
degenerative disc disease of the lumbosacral spine originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10




Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

Service connection for low back disability was granted in a 
July 1990 rating decision.  A 10 percent rating assigned for 
the veteran's low back disability was increased to 20 
percent, effective from October 1988 (date of claim).  
Temporary total schedular ratings were awarded from August 
17, 1992, to September 30, 1992, and from September 3, 1996, 
to October 31, 1996.  In August 1999, the rating was 
increased to 40 percent, effective from October 1988.  In 
June 2004, the rating assigned to the veteran's low back 
disability was increased to 60 percent, effective from 
October 22, 2002.

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met for the period prior to October 22, 
2002.  The veteran is already receiving the maximum rating 
for loss of range of motion of the lumbar spine under the 
"old" and "new" rating criteria.  Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).  The veteran is also receiving the 
maximum schedular rating for chronic lumbosacral strain under 
Diagnostic Code 5295.  Therefore, the only means by which a 
higher rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, there are no findings pertaining to ankylosis.  An X-
ray taken in July 2002 only showed significant degenerative 
disc disease of the lumbosacral spine.  Indeed, the report of 
a contemporaneous spine examination showed that the veteran 
retained some active range of motion of the lower spine.  
Earlier examination and X-ray reports do not contradict these 
findings.  As there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine, a higher disability evaluation 
under the "old" Diagnostic Code 5289 or "new" Diagnostic 
Code 5240 would be inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned prior to October 22, 2002, 
for intervertebral disc syndrome.  When the veteran was 
initially examined in October 1988, straight leg raising was 
negative bilaterally.  Muscle strength in the lower 
extremities was 5/5.  Deep tendon reflexes were exaggerated.  
X-rays and an MRI showed degenerative disc disease.  A July 
1989 report from Dr. Hafezi indicated that the left sciatic 
nerve trunk was tender, and that straight leg raising was 
positive on the left.  Deep tendon reflexes were normal, and 
there was no hypesthesia.  It was noted that the 5th lumbar 
disc was herniated.  An EMG and nerve conduction study 
performed in January 1990 revealed "mild to moderate" L5 
and S1 radiculopathy.  A neurological examination conducted 
in March 1990 was essentially normal.  

In August 1992, the veteran underwent a laminectomy due to 
complaints of persistent low back pain and bilateral leg 
radiculopathy.  That surgery alleviated some of the symptoms.  
However, a December 1993 consultation report indicated that 
the veteran reinjured her back in a July 1993 accident.  
Following this accident, the veteran reported that she had 
been hospitalized several times, and that she had been using 
a wheelchair and cane.  Paraspinal tenderness and spasming 
were observed by Dr. Fernando in September 1994.  Dr. 
Fernando described the encroachment as "mild."  Treatment 
records from Dr. Fernando dated between February 1994 and 
November 1995 document the veteran's complaints of increased 
low back pain and radiculopathy.  There is no indication that 
bed rest was prescribed.  Nerve blocks were performed in 
1993, 1994, and 1995 with minimal relief.  The veteran 
underwent a L5-S1 disckectomy in 1996.  A May 1997 VA 
examination described the veteran's low back as "mild."  On 
examination in January 2000, motor strength was 5/5 with 
intact sensation and one and plus two deep tendon reflexes 
bilaterally.  The veteran's toes were down-going to Babinski.  
There was mild tenderness over the spine.

When she was examined in July 2002, the veteran complained 
that she was unable to sit for prolonged periods due to her 
right lower extremity becoming numb.  She stated that she 
suffered from constant low back pain with intervening 
episodes of severe pain.  The veteran had 5/5 motor strength 
in all the muscle groups of her lower extremities.  She had 
no sensory deficits.  Deep tendon reflexes were plus one on 
the right patella, plus two on the left patella, and plus one 
on the Achilles tendon, bilaterally.  Straight leg raising 
was positive on the right at 35 degrees.  The diagnosis was 
severe degenerative disc disease of the lumbar spine with 
radicular symptoms.  Although it was noted that the symptoms 
of the veteran's back disability, and in particular the 
radiculopathy, made employment difficult, no findings 
pertaining to incapacitating episodes were made.  

In short, there is no evidence of the veteran experienced 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the sciatic or 
peroneal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521.  Indeed, even if mild, incomplete paralysis were 
shown, the Board observes that the assignment of a separate 
compensable rating would amount to pyramiding under 
regulations in effect prior to September 2002.  38 C.F.R. 
§ 4.14 (2006) (e evaluation of the same disability under 
various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided).

Deliberation as to whether a higher disability evaluation may 
be applied does not stop here, however.  A precedent opinion 
of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  For the period prior to October 22, 2002, the 
Board recognizes the fact that there were times when veteran 
experienced a significant loss of range of motion of the 
lumbar spine.  Indeed, although the July 2002 examination 
reported described her back disability as "severe," the 
Board observes that the veteran retained a forward range of 
flexion to 45 degrees.  Similar ranges of motion have been 
documented over the course of the appeal.  Thus, even though 
there is no medical opinion that specifically addresses 
whether or not there was additional limitation of motion due 
to fatigue, weakness, or fatigue, the Board finds that a 
disability evaluation in excess of 40 percent under the 
rating criteria for intervertebral disc syndrome is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.50.

As noted above, the veteran was awarded a 60 percent 
disability rating under the "old" Diagnostic Code 5293, 
effective from October 22, 2002.  A 60 percent disability 
rating is the maximum schedular rating available for 
intervertebral disc syndrome under the "old" or "new" 
criteria.  A higher rating may not be assigned.  The veteran 
is also receiving in excess of the maximum schedular rating 
for lumbosacral strain and loss of range of motion of the 
lumbar spine under the "old" and "new" rating criteria.  
As the veteran complained of pain on motion and weakness of 
the lumbar spine at his March 2004 VA examination, the Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See VAOPGCPREC 36-97 (1997).  However, as the veteran is 
receiving the maximum schedular rating for intervertebral 
disc syndrome and limitation of motion of the lumbar spine, 
there is no basis for a rating greater than 60 percent based 
on limitation of motion due to any functional loss.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
Both the "old" Diagnostic Code 5286 and the "new" general 
rating formula for diseases and injuries of the spine provide 
that a 100 percent disability evaluation may be assigned for 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  

Here, notwithstanding the fact that service connection in 
this appeal is limited to lumbosacral spine and not the 
entire spine, the evidence of record clearly shows that the 
veteran retains active motion of the spine.  Such was shown 
at her March 2004 VA examination.  The examiner specifically 
noted that there was no evidence of ankylosis.  Outpatient 
records do not show the contrary.  Put another way, there is 
simply no evidence that the veteran experiences ankylosis of 
the entire spine.  Consideration has again been given to the 
application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown (functional loss due to pain upon motion).  
However, as ankylosis involves the absence of motion of the 
affected joint, such an application would be inappropriate.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1). "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO does not appear to have expressly considered whether 
an extraschedular rating is appropriate for the veteran's 
lumbar spine.  In any event, while the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from concluding, on its 
own, that referral for extraschedular consideration is not 
warranted.  See Bagwell, 9 Vet. App. 337 (1996) (the Board 
may affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b) (1) 
or reach such a conclusion on its own).  

Here, the evidence of record does not indicate the veteran is 
frequently hospitalized for her lumbar spine disability.  The 
Board recognizes that the veteran has undergone two surgeries 
for her lumbar spine with related hospitalizations.  However, 
as these surgeries were conducted in 1992 and 1996, the Board 
would not consider the hospitalizations to be frequent.  As 
to the question of whether the veteran's lumbar spine 
disability has resulted in marked interference with 
employment, recognition is given to the fact that the veteran 
has been in receipt of SSA disability benefits since 1989.  
The Board also acknowledges a November 1995 decision of the 
SSA's Office of Hearings and Appeals wherein it was found 
that the veteran had been rendered unemployable due to severe 
degenerative disc disease.  However, while the Board must 
discuss the probative value of an SSA disability award in 
reaching its decision on appeal, it is not bound by SSA's 
determination.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  In this regard, the Board's attention is drawn 
to the March 2004 VA examination that indicated that the 
veteran's functional limitations were to avoid lifting more 
than 20 pounds occasionally, 10 pounds frequently, and 
standing, walking, or sitting for more than four hours.  It 
is also noted that the veteran also suffers from a dysthymic 
disorder, which has been evaluated as 30 percent disabling.  

The Board therefore finds that the totality of the evidence 
fails to support the conclusion that the veteran's lumbar 
spine disability, in and of itself, has resulted in marked 
interference with employment.  Thus, in the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.






38 C.F.R. § 4.30

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30.

On September 3, 1996, the veteran underwent a lumbar 
laminectomy.  The operation report indicated that the 
operation was "uncomplicated and well-tolerated" by the 
veteran.  She was able to ambulate satisfactorily post-
operatively.  She advised not to drive for two weeks and to 
return for a follow-up in three weeks.  There is no 
indication as to whether the veteran reported for the follow-
up examination.

In an April 1997 rating decision, the RO granted a 100 
percent temporary total evaluation assigned from September 3, 
1996, to November 1, 1996, based on surgical or other 
treatment necessitating convalescence, pursuant to 38 C.F.R. 
§ 4.30(a)(1).  Reference was made to the aforementioned 
operation report that indicated that the veteran would be 
capable of driving within two weeks.  

The first post-operative  record pertaining to the veteran's 
low back disability is a May 1997 VA examination report.  At 
that time, the veteran reported that her 1996 back surgery 
had helped "tremendously," but that she still continued to 
experience fairly severe radicular symptoms down her right 
leg.  No findings were made with regard to the veteran 
requiring an extended period of convalescence.

In sum, the medical evidence of record shows that the veteran 
was capable of walking after her September 3, 1996 surgery.  
The evidence also reveals instructions to avoid driving for 
two weeks and to return to for a follow-up in three weeks.  
The temporary total rating which was assigned from September 
3, 1996, through October 31, 1996 covers the entire eight 
week period following the surgery. There is no evidence of 
record, other than the veteran's contentions, that an 
extension of the temporary total rating beyond November 1, 
1996 is warranted.  

Neither the Board nor laypersons can render opinions 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

After reviewing the evidence, the Board finds that the 
medical evidence in the months immediately after the 
veteran's surgery, as discussed above, does not show that her 
convalescent period was extended beyond November 1, 1996.  
Although the veteran complained of pain beyond November 1, 
1996, there is no evidence of severe postoperative residuals, 
and no medical expert has suggested that the veteran required 
a period of convalescence after the initial eight weeks 
following surgery. Therefore, extension of the veteran's 
temporary total rating is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A.§ 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3.  The preponderance is 
against the 



veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a disability of the 
jaw, to include TMJ, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine the period prior to October 22, 2002, is denied.

Entitlement to a disability evaluation in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine the period from October 22, 2002, forward, is denied.

Entitlement to an extension of a temporary total evaluation 
(38 C.F.R. § 4.30) beyond November 1, 1996, for convalescence 
from surgical treatment for service-connected low back 
disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


